OPINION

Per Curiam:

Appellant sought damages for injuries he sustained in a motor vehicle accident involving the car which he was driving and that owned by respondent Wilson and driven by respondent Veneman. Respondents moved for and were granted sum*345mary judgment. Appellant here contends the district court erred in granting summary judgment. We disagree.
Summary judgment is appropriate only where there is no genuine dispute as to any material fact and the moving party is entitled to judgment as a matter of law. See Nevada Land & Mtge. v. Hidden Wells, 83 Nev. 501, 435 P.2d 198 (1967). Here, the undisputed facts are that counsel for the parties negotiated a settlement of appellant’s claim; respondents tendered a draft to appellant in the amount of $4,500; the draft, in plain and unambiguous terms, described the nature of payment as being “In Full and Final Settlement of All Claims”; and, appellant endorsed the draft and expended a portion of the proceeds. These facts establish an accord and satisfaction, as a matter of law, thereby settling appellant’s claim. See Wiggin v. Sanborn, 210 A.2d 38 (Me. 1965); Miller v. Prince Street Elevator Co., 68 P.2d 663 (N.M. 1937). Accordingly, summary judgment was proper. NRCP 56; Richards v. Lindquist, 94 Nev. 163, 576 P.2d 749 (1978); Olson v. Iacometti, 91 Nev. 241, 533 P.2d 1360 (1975).
Affirmed.1

The Governor designated James A. Brennan, Judge of the Eighth Judicial District, to sit in the place of the Honorable Gordon Thompson, Justice, who was disabled. Nev. Const, art. 6, § 4.